In connection with the application for leave to file a second petition for rehearing, the plaintiff in error asks leave to withdraw the case-made for the purpose of correcting the same to include the answer. The record discloses that in the motion for new trial the defendant entered its appearance by including therein a nonjurisdictional ground that a new trial should be granted because of "errors of law occurring at the trial." See St. Louis Trading Co. v Barr (1934) 168 Okla. 184, 32 P.2d 293. It follows that it would avail plaintiff in error nothing to amend the record so as to show that in the answer no affirmative relief was asked which would have the effect of entering a general appearance. The application for leave to file a second petition for rehearing and the motion for leave to withdraw the case-made for correction are denied.
BAYLESS, C. J., and RILEY, OSBORN, CORN, GIBSON, HURST, DAVISON, and DANNER, JJ., concur. WELCH, V. C. J., dissents.